Citation Nr: 1610373	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  08-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for headaches, to include as secondary to service connected PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran

REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1960 to July 1963, and from October 1965 to January 1970, including combat service in the Republic of Vietnam.  The Veteran also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied service connection for chronic tension/migraine headaches and the Veteran's request to reopen a claim for service connection for right ear hearing loss.

The Veteran testified at a hearing before the RO's Deceision Review Officer in November 2008.  He also testified at a travel board hearing in September 2010 before the undersigned.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

This case was previously before the Board in November 2011, at which time a petition to reopen a claim for service connection for right ear hearing loss was granted based on the receipt of new and material evidence, and the issue was remanded for further development, along with the issue of service connection for headaches.  The Board remanded those issues again in March 2015 for further development.

The Veteran was represented by a representative from Disabled American Veterans during his hearing before the Board.  However, in a September 2015 lay statement, the Veteran indicated that he wished to represent himself.  

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss is not related to noise exposure in service.


CONCLUSION OF LAW

The Veteran's right ear hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in December 2005 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability has been obtained.  Records from the Social Security Administration and the VA Medical Center in Omaha were determined to be unavailable; however, the Veteran was informed of these unavailabilities in an April 2010 phone call and a September 2009 letter, respectively, and was given the opportunity to supplement the record.  The Veteran does not allege any prejudice based on the unavailability of these records.

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his right ear hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in September 2010.  In pertinent part, the hearing focused on the elements necessary to substantiate a service connectionclaim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show the elements of service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In November 2011, the Board remanded the Veteran's claim in order to, in pertinent part, allow the Veteran to supplement the record, and to schedule the Veteran for examinations for his hearing loss condition.  In December 2011, a development letter was sent to the Veteran, indicating that he had an opportunity to supplement the record.  The Veteran was given a VA examination for his hearing loss in April 2012.  The case was remanded a second time in March 2015 in order to, in pertinent part, reissue the development letter allowing the Veteran the opportunity to supplement his claims file to the Veteran's updated address, and to obtain an addendum opinion on his hearing loss.  In May 2015, the Veteran was sent a development letter to his new address; there is no evidence in the claims file that the Veteran responded with authorization to seek new records.  In July 2015,  an addendum opinion was provided regarding the Veteran's right ear hearing loss.

The Board is satisfied that there was substantial compliance with its previous remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran had an audiogram in April 2012.  His pure tone thresholds at that examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
95
100+
105+

The average pure tone threshold was 94 in the right ear, and his speech recognition using the Maryland CNC test could not be tested.  The Veteran has a current condition of right ear hearing loss.

The Board has also conceded that the Veteran had substantial noise exposure during service.

The Veteran's disability picture, however, indicates that his right ear hearing loss is less likely than not related to service.  The Veteran entered service with hearing within normal limits, with audiometer readings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
Unreadable
10
10

He also had hearing within normal limits at examinations in August 1966 and April 1967.

At the Veteran's separation examination, his audiometer thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
5

After active duty service, the Veteran had hearing examinations for positions in the National Guard.  In January 1971, the Veteran's hearing was within normal limits.

In September 1979, nine years after separating from service, the Veteran had another audiogram related to his service in the National Guard.  His audiometer results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

In September 2005, the Veteran had a private audiology test performed.  At that examination, the audiologist found that the Veteran's puretone threshholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
110
110
110

The audiologist also performed a bone conduction study, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+65
+65
+65
+65
+65

The audiologist opined that the Veteran's hearing loss was at least as likely as not caused by military noise exposure.  The audiologist noted that the Veteran indicated that he had significant noise exposure in service to both ears, and also that the Veteran had cancer treatment which resulted in the complete closure of his right ear canal.

In April 2009, as part of a medical consultation regarding the Veteran's claim for compensation for individual unemployability, The Veteran underwent another audiogram.  The examiner noted that the Veteran lost his right ear canal secondary to radiation treatment, but did not provide an etiology opinion regarding the Veteran's right ear hearing loss.

The examiner found the Veteran's puretone thresholds to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95+
105+
105+
105+
105+

The examiner also performed a bone conduction study, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+65+
70+
75+
80+
80+

In April 2012, the Veteran underwent a VA examination.  The examiner opined that the Veteran's hearing loss was less likely than not related to service.  As rationale, the examiner cited the lack of significant decrease in hearing loss during service, and lack of significant hearing loss in the September 1979 National Guard examination.  The examiner noted that the Veteran's onset of right ear hearing loss was sometime between 1979 and 2005, well after service.  The Veteran contended that he had been tought how to pass hearing examinations so he could keep his job as a helicopter pilot; however, the flight physicals noted changes in hearing in the left ear, but not in the right.  The examiner stated that "it would be difficult to 'cheat' in the right ear but not in the left ear" in that situation.  The examiner noted that the Veteran's exposure to noise is service was conceded, but based on head placement when exposed to noise in service, it is possible that one ear could have greater exposure than the other.

The examiner also opined that the Veteran's post-service cancer surgery potentially caused the significant hearing loss that the Veteran's disability picture currently reflects.  

In July 2015, the Veteran's claims file underwent review, and an addendum opinion was issued.  The examiner concluded again that the Veteran's right ear hearing loss was less likely than not related to in-service noise exposure.  The examiner reiterated many of the points made in the April 2012 opinion, adding that there was no medically sound basis to attribute the Veteran's hearing loss to the Veteran's period of military service, because the Veteran's records do not demonstrate a threshold shift during service.  They cited to a 2005 Institute of Medicine study that found  that "there was no scientific basis for delayed or late onset noise-induced
hearing loss," and that "[i]n cases where there were normal entrance and separation audiograms, there was no scientific basis for concluding that hearing loss that develops 20-30 years later is causally related to military service."  The examiner also noted that the Veteran's lay statements do not outweigh the medical evidence, because someone can experience difficulty hearing without showing any measurable hearing loss.

The Board gives significant weight to the conclusions of the VA examiner, because the examiner performed a thorough review of the Veteran's service medical records and claims file, relying on both that and their own expertise to reach the conclusion that the Veteran's right ear hearing loss is less likely than not related to service. 

The Board gives less weight to the September 2005 private audiologist; from review of the record, the audiologist appears to have performed their analysis based solely on lay evidence provided by the Veteran, and without review of any of the Veteran's medical records.  For this reason, the Board gives greater weight to the conclusion of the VA examiner. 

In several lay statements, including his September 2010 hearing, the Veteran indicated that he had hearing loss in and immediately after service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to report difficulty hearing, but he lacks the requisite medical traning and expertise to provide evidence that his difficulty hearing rose to the level of compensable hearing loss.

The Veteran has a current disability and in-service exposure to noise.  However, it is less likely than not that the Veteran's current right ear hearing loss is related to the in-service noise exposure.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Though the Board regrets the additional delay, additional development is necessary to fully and fairly adjudicate the Veteran's claim.

In their March 2015 remand, the Board ordered another examination of the Veteran for his claimed headache condition.  The Board cited not only the inadequacy of the previous opinion as the reason for remand, but also the desire to obtain an opinion as to whether the Veteran's PTSD aggravated the Veteran's headache condition, and whether the Veteran's newly service-connected hypertension affected the Veteran's headache condition.  The Veteran refused the examination.  VA regulations specifically state that, when a veteran fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015).  

However, VA is obligated to provide a medical examination or opinion if the information of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current diagnosed disability; establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms thereof relating to presumptive conditions; and indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2015).  The evidence regarding the Veteran's newly service-connected condition of hypertension indicate a potential relationship between those conditions and the Veteran's headaches.  Though the Veteran refused an examination, an addendum opinion should be obtained in order to consider whether the Veteran's PTSD aggravated his headache condition, and whether the Veteran's hypertension is related to his headache condition.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who conducted the Veteran's July 2012 examination or, if they are unavailable, to an examiner who is qualified to give an opinion on the Veteran's headache condition, so an addendum opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner also should provide an opinion as to the following: 

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's claimed headaches had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service? The examiner should specifically comment on the Veteran's May 1969 complaint of headaches.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headache disability manifested to a compensable degree within one year of service discharge?

(c) What impact, if any, did the Veteran's September 1997 motor vehicle accident have on his claimed headache disability?

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that any current headaches disability was caused or aggravated (permanently worsened) by the Veteran's service-connected PTSD? If any current headache disability was aggravated by the Veteran's service-connected PTSD, then please state to the extent possible the baseline level of severity of the headaches disability before the onset of any aggravation. 

(e) Is at least as likely as not (i.e., a 50 percent or greater probability) that any current headaches disability was caused or aggravated (permanently worsened) by the Veteran's service-connected hypertension? If any current headache disability was aggravated by the Veteran's service-connected hypertension, then please state to the extent possible the baseline level of severity of the headaches disability before the onset of any aggravation.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


